                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

IN RE:                                         §
                                               §
DICKINSON OF SAN ANTONIO, INC.                 §       BANKRUPTCY NO. 16-52492-RBK
                                               §
        DEBTOR                                 §       CHAPTER 7
                                               §
                                               §
JOHN PATRICK LOWE,                             §
CHAPTER 7 TRUSTEE                              §
FOR THE BANKRUPTCY ESTATE                      §
OF DICKINSON OF SAN ANTONIO, INC.,             §
DICKINSON OF AUSTIN, INC., AND                 §
DICKINSON OF TULSA, INC.                       §
                                               §       ADV. PROC. NO.
          PLAINTIFF                            §
                                               §
v.                                             §
                                               §
AMERICAN STUDENT FINANCIAL GROUP               §
INC., COTTINGHAM MANAGEMENT                    §
COMPANY, LLC, COTTINGHAM                       §
APEX TEXAS FUND, LLC AND TANGO                 §
DELTA FINANCIAL, INC.                          §
       DEFENDANTS                              §


                             PLAINTIFF’S ORIGINAL COMPLAINT


          Plaintiff, John Patrick Lowe, Chapter 7 Trustee (“Plaintiff” or “Trustee”) for the

Bankruptcy Estate of Dickinson of San Antonio, Inc. aka Career Point College (“Career Point”)

hereby files this Original Complaint, respectfully showing the Court as follows:

                                 I.      PRELIMINARY STATEMENT

          After almost two years of investigation, the Trustee has determined that the vast majority

of Career Point’s working capital vanished into a scheme devised by American Student Financial

Group, Inc. (“ASFG”) and Cottingham Management Company, LLC (“Cottingham

{00388643 2}                                       1
Management”) through a sham entity by the name of Cottingham APEX Texas Fund, LLC

(“Cottingham-Texas”). ASFG and Cottingham Management employed a devise, scheme and

artifice to defraud both the United States Department of Education and schools such as Career

Point by financing student loans through sham secured transactions. ASFG and Cottingham

Management have done so by financing and controlling purportedly independent third party

entities such as Cottingham-Texas to serve as shills for the purpose of allegedly holding collateral

to secure ASFG’s loans to students. Cottingham-Texas in truth turned over all of its assets to ASFG

in order to finance the very loans that ASFG made to Career Point’s students. Cottingham-Texas

is nothing more than a shell California LLC with no assets other than promissory notes it received

from ASFG evidencing the very fraud perpetuated on Career Point.

          In order to meet the statutory requirements to receive federal student aid funds, Career

Point had to originate at least ten percent of its cash basis revenues from non-federal sources.

Career Point purportedly received a substantial portion of its non-federal cash from nursing

students who took out loans from ASFG. Career Point would then in turn secure ASFG’s loans to

students by depositing half of the funds received from ASFG with an allegedly independent third

party, Cottingham-Texas. While the agreement between ASFG and Career Point at first appears

to be an arms-length transaction, the undisclosed fact was that all of the money deposited by Career

Point with Cottingham-Texas was immediately funneled back to ASFG. In short, ASFG funded

loans to nursing students enrolled at Career Point, but used Career Point’s own monies to fund

some portion of those loans. Thus, the very purpose of the 90/10 rule was frustrated because

Career Point did not maintain the cash proceeds of the student loans in house in order to operate.

          Unbeknownst to Career Point, Cottingham-Texas never actually retained any of the funds

that were transferred as part of the agreement with ASFG; instead, Cottingham-Texas transferred



{00388643 2}                                     2
all of those funds back to ASFG. So while $7.6 million dollars of Cottingham Notes were listed

on the Career Point balance sheet, they were worthless, as ASFG never intended to allow

Cottingham-Texas to pay the amounts owed to Career Point. Cottingham-Texas was merely a

device, scheme or artifice to defraud used by ASFG to defraud Career Point. When Career Point

did fail, Cottingham-Texas was listed in the Career Point’s schedules as owing Career Point

approximately $7,600,000.00. None of that money has been paid to the Trustee despite a formal

request for payment. Instead, ASFG kept those funds and the student notes it originated or

purchased from Career Point. ASFG will effectively be paid twice for the amount it lent to Career

Point students.

          Cottingham-Texas was the alter-ego of ASFG, formed with money from ASFG, set-up for

the purpose of skirting the DOE 90/10 rule and was simply the instrumentality of a fraud on Career

Point. ASFG even represented to Career Point that it had no relationship with Cottingham-Texas,

stating instead that it solely had a lending relationship with an affiliate of Cottingham

Management. ASFG failed to disclose to Career Point that all of the money transferred by Career

Point to Cottingham-Texas was funneled back to ASFG for its own working capital. ASFG is

liable to Career Point for all of the money owed by Cottingham-Texas to Career Point and now

the Trustee.

          Cottingham-Texas issued at least forty-nine notes payable to Career Point which were all

securities. Cottingham failed to disclose to Career Point the material fact that all of the proceeds

of its notes were funneled immediately back to ASFG thereby making Cottingham-Texas

insolvent. ASFG and Cottingham Management were both control persons of Cottingham-Texas

and aided and abetted Cottingham-Texas in the securities fraud visited upon Career Point.




{00388643 2}                                     3
          Had the contracts and arrangements between Career Point, Cottingham-Texas, Cottingham

Management and ASFG been anything other than a fraud, ASFG would have taken some action

to lift the automatic stay in order to either (a) ratify its previous receipt of all the proceeds from

the Cottingham Notes in satisfaction of its alleged security interest in the Cottingham Notes or (b)

sought re-purchase of the student loans by the Estate. Instead, ASFG has quietly held on to the

funds payable under the Cottingham Notes, while preventing the Estate from taking any actions to

effectively service the student loans, so that ASFG could obtain a double recovery.

          Based on these allegations, this Court should avoid the lien and equitably subordinate the

debt that ASFG and/or Tango Delta Financial, Inc. (“Tango Delta”) purportedly has in connection

with the Cottingham-Texas Promissory Notes, to the debts owed to all other unsecured creditors.

          Over the four years prior to the Petition Date, Career Point transferred $8,445,121.63 to

Cottingham-Texas and $5,170,034.36 to ASFG. These amounts constitute fraudulent transfers, as

Career Point failed to reasonably equivalent value. Additionally, Career Point paid $593,241.12

to ASFG within the ninety (90) days on account of an antecedent debt, which constitutes a

preferential transfer.

                                           II.     PARTIES

          1.     Plaintiff is the duly qualified and acting Chapter 7 Trustee of the Bankruptcy Estate

of Dickinson of San Antonio, Inc., and brings this adversary proceeding pursuant to Federal Rule

of Bankruptcy Procedure 7001, 28 U.S.C. § 157, and all other applicable law. Career Point is the

100% owner of Plaintiff Dickinson of Tulsa, Inc. (“Dickinson Tulsa”) and Plaintiff Dickinson of

Austin, Inc. (“Dickinson Austin”).




{00388643 2}                                       4
          2.   Defendant American Student Financial Group, Inc., is a Delaware corporation that

can be served with process by First Class Mail through its registered agent Tim Duuos at, 400

South Sierra Avenue, Suite 101, Solana Beach, California, 92075.

          3.   Defendant Cottingham Apex Texas Fund, LLC, is a California limited liability

company that can be served with process by First Class Mail through its registered agent Stephen

Bick at 2382 Faraday Avenue, Suite 250, Carlsbad, California 92008.

          4.   Defendant Cottingham Management Company, LLC, is a Nevada limited liability

company that can be served with process by First Class Mail through its registered agent Stephen

Bick at 2888 Loker Ave. E, Ste. 117F, Carlsbad, California 92010.

          5.   Defendant Tango Delta Financial, Inc. (“Tango Delta”) is a Delaware Corporation

company that can be served with process by First Class Mail through its registered agent Timothy

Robert Duoos at 1378 Harbor Drive, Sarasota, Florida 34239.

                                      III.         JURISDICTION

          6.   This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.

§§ 1331 and 1334 and Fed. R. Bankr. P. 7001. This adversary proceeding constitutes a core

proceeding pursuant to 28 U.S.C. § 157. To the extent necessary, this Court has supplemental

jurisdiction pursuant to 28 U.S.C. § 1367. To the extent the reference is withdrawn or the

Bankruptcy Court is unable to enter a final judgment, Plaintiff requests the Bankruptcy Court be

permitted and assigned to preside over all pre-trial matters, including the issuance of findings of

fact and conclusions of law.

                                             IV.      VENUE

          7.   Venue in this adversary proceeding is proper before this Court pursuant to

28 U.S.C. § 1409.



{00388643 2}                                         5
                                            V.   FACTS

THE TUITION LOAN AGREEMENT

          8.    On or about April 25, 2013, Career Point and ASFG entered into the certain

American Student Financial Group, Inc. Tuition Loan Program Agreement (the “Tuition Loan

Agreement”), whereby a tuition loan financing program to provide direct student loans for nursing

students at Career Point was established.

          9.    The Tuition Loan Agreement provides that for each month in which Career Point

places an “Accepted Tuition Loan” in release status, ASFG will disburse to Career Point an amount

of money equal to the total amount of released Accepted Tuition Loans (the “Tuition Loan

Disbursement”).

          10.   Each Accepted Tuition Loan that was entered into by a Student Borrower, as

defined in the Tuition Loan Agreement, carried an interest rate of twelve (12%) percent per annum.

          11.   As part of the Tuition Loan Agreement, Career Point was required to enter into the

Program Subsidy Investment, which required an immediate cash payment of fifty (50%) percent

of the Tuition Loan Disbursement to Cottingham-Texas to purchase a Program Subsidy Loan

under a Master Promissory Note provided by Cottingham-Texas. By way of example, if a Career

Point student took out a $10,000.00 loan for a tuition payment to Career Point, Career Point would

receive $10,000 of cash revenue, and would in turn transfer $5,000.00 to Cottingham-Texas in

exchange for a note made by Cottingham-Texas and payable to Career Point in the amount of

$5,000.00.

          12.   ASFG was granted a security interest in the Master Promissory Note, as well as

each of the Program Subsidy Loans, in order to secure the repayment of the Accepted Tuition

Loans by each Student Borrower.



{00388643 2}                                     6
          13.   In the event a Student Borrower defaulted under an Accepted Tuition Loan, ASFG

could request that Career Point repurchase the Defaulted Loan by paying an amount equal to (i)

the remaining principal balance of the Defaulted Loan, (ii) all accrued and unpaid late payment

charges and returned payment fees, and (iii) fifty (50%) percent of the accrued and unpaid interest

outstanding as of the Loan Purchase Due Date.

          14.   Neither the Tuition Loan Agreement nor the Master Promissory Note provides for

any accelerated recovery of the Program Subsidy Loan in order to satisfy the repurchase obligation;

instead, Career Point was required to use its own operating funds to satisfy the repurchase

obligations. This effectively caused Career Point to use operating funds that it received from

Federal Student Aid to repurchase Defaulted Loan obligations, effectively increasing the

percentage of collateral available to ASFG.

          15.   ASFG was responsible for choosing the Servicer on behalf of ASFG under the

Tuition Loan Agreement.

          16.   In the event ASFG required Career Point to repurchase Defaulted Loans, then upon

payment, ASFG was required to convey ownership of the Defaulted Loans to Career Point.

Despite holding almost $7.6 million in funds owed to Career Point, ASFG has not reassigned any

of the Defaulted Loans to the Estate.

          17.   As part of the Tuition Loan Agreement, ASFG represented, warranted and

covenanted to Career Point that ASFG is not directly or indirectly related to or affiliated with

Cottingham-Texas, as follows:

                15.1 Representations, Warranties and Covenants of ASFG. As of the
                Effective Date, and as of the date ASFG sells and conveys each Defaulted
                Loan, Interest Reduced Loan and Designated Loan to Client hereunder,
                ASFG represents, warrants and covenants to Client as follows:

                15.1.7 Neither Investment Fund nor its manager, Cottingham Management,
                LLC, are, directly or indirectly, related to or affiliated with ASFG by any
{00388643 2}                                     7
                common legal or beneficial ownership, common management personnel, or
                in any other manner. There are no common owners (directly or indirectly),
                officers, directors, principals or managers between ASFG on one side, and
                Investment Fund and its manager on the other side. ASFG is an obligor to
                an affiliated company of Cottingham Management, LLC, under a debt
                instrument issued by ASFG.

          18.   This representation was materially false, as all of the funds lent by Career Point

were delivered to ASFG through Notes between Cottingham-Texas and ASFG.

          19.   In an oblique fashion, ASFG did disclose that it was an obligor to an affiliated

company of Cottingham Management under a debt instrument; however, ASFG failed to disclose

that almost all of the funds used to purchase the Program Subsidy Loans from Cottingham-Texas

would be transferred to ASFG, leaving Cottingham-Texas insolvent, without any liquid assets to

pay Career Point on its notes and obligations.

          20.   On May 21, 2013, Cottingham Management invoiced ASFG for costs associated

with the formation of Cottingham-Texas.

THE 2013 MASTER PROMISSORY NOTE FOR THE TUITION LOAN AGREEMENT

          21.   On or about April 25, 2013, Career Point entered into that certain Master

Promissory Note (the “2013 Master Promissory Note”) with Cottingham-Texas. Attached hereto

as Exhibit “A” is a true and correct copy of the 2013 Master Promissory Note, which is

incorporated herein for all purposes.

          22.   The 2013 Master Promissory Note provides for the payment of interest at various

rates; however, based on information and belief, the rate typically applicable to Subsidy Program

Loans made by Career Point was 1.22%.

          23.   Pursuant to the 2013 Master Promissory Note, Career Point was to receive interest

only payments for at least a period of 18 months, then principal and interest payments were to be

made thereafter.


{00388643 2}                                     8
          24.   The failure to make the monthly payments constitutes a default by Cottingham-

Texas under the 2013 Master Promissory Note.

          25.   Upon the occurrence of an event of default, the holder of the 2013 Master

Promissory Note may accelerate the debt, such that the entire unpaid principal balance and accrued

interest are immediately due and payable.

          26.   To the extent the holder of the 2013 Master Promissory Note engages an attorney

to undertake collection efforts, the 2013 Master Promissory Note provides for the recovery of

attorney’s fees and costs.

THE ACCOUNT PURCHASE PROGRAM AGREEMENT

          27.   In 2015, the arrangement between ASFG and Career Point changed. On December

22, 2015, Career Point and ASFG entered into that certain Account Purchase Program Agreement

(the “Account Purchase Program”), whereby the tuition loan financing program was established

such that ASFG agreed to purchase student loans that were generated by Career Point (the

“Purchased Loans”).

          28.   The Account Purchase Program provides that each month, ASFG has the right, but

not the obligation, to purchase student loans from Career Point.

          29.   In the event that ASFG agreed to purchase loans from Career Point, then on the

distribution date, ASFG would disburse to Career Point an amount equal to the total amount for

the Selected Accounts (the “Purchase Disbursement”).

          30.   Based on information and belief, each of the Purchased Loans that were entered

into by a Student Borrower, as defined in the Account Purchase Program Agreement, carried an

interest rate of twelve (12%) percent per annum.




{00388643 2}                                    9
          31.    As part of the Account Purchase Program, Career Point was required to enter into

the Program Subsidy Investment, which required an immediate cash payment of fifty (50%)

percent of the Purchase Disbursement to Cottingham-Texas to purchase a Program Subsidy Loan

under a Master Promissory Note provided by Cottingham-Texas.

          32.    ASFG was granted a security interest in the Master Promissory Note, as well as

each of the Program Subsidy Loans, in order to secure the repayment of the Purchased Loans by

each Student Borrower.

          33.    In the event a Student Borrower defaulted under a Purchased Loan, ASFG could

request that Career Point repurchase the Defaulted Loan by paying an amount equal to (i) the

remaining principal balance of the Defaulted Loan, (ii) all accrued and unpaid late payment

charges and returned payment fees, and (iii) fifty (50%) percent of the accrued and unpaid interest

outstanding as of the Loan Purchase Due Date.

          34.    The Account Purchase Program Agreement does not provide for any accelerated

recovery of the Program Subsidy Loan in order to satisfy the repurchase obligation; instead, Career

Point was required to use its own operating funds to satisfy the repurchase obligations. This

effectively increased the percentage of collateral available to ASFG.

          35.    In the event, ASFG required Career Point to repurchase Defaulted Loans, then upon

payment, ASFG was required to convey ownership of the Defaulted Loans to Career Point.

          36.    As part of the Account Purchase Program Agreement, ASFG represented,

warranted and covenanted that ASFG is not directly or indirectly related to or affiliated with

Cottingham-Texas, as follows:

          15.1 Representations, Warranties and Covenants of ASFG. As of the Effective
          Date, ASFG make the following representations, warranties and covenants:

          15.1.6 Neither Investment Fund nor its manager, Cottingham Management, LLC,
          are, directly or indirectly, related to, or affiliated with, ASFG by any common legal
{00388643 2}                                       10
          or beneficial ownership or common management personnel. There are no common
          owners (directly or indirectly), officers, directors, principals or managers between
          ASFG on one side, and Investment Fund and its manager on the other side.

          37.    ASFG failed to disclose that almost all of the funds used to purchase the Program

Subsidy Loans from Cottingham-Texas were diverted to ASFG.                Interestingly, the oblique

disclosure of loans from affiliates of Cottingham Management is omitted in the representations

and warranties under the Account Purchase Program Agreement.

THE 2015 MASTER PROMISSORY NOTE FOR THE ACCOUNT PURCHASE
PROGRAM

          38.    On or about December 22, 2015, Career Point entered into that certain Master

Promissory Note (the “2015 Master Promissory Note”) with Cottingham-Texas, in relation to the

Account Purchase Program. Attached hereto as Exhibit “B” is a true and correct copy of the 2015

Master Promissory Note, which is incorporated herein for all purposes.

          39.    The 2015 Master Promissory Note provides for the payment of interest at various

rates; however, based on information and belief, the rate typically applicable to Subsidy Program

Loans made by Career Point was 1.22%..

          40.    Pursuant to the 2015 Master Promissory Note, Career Point was to receive interest

only payments for at least a period of 18 months, then principal and interest payments were to be

made thereafter.

          41.    The failure to make the monthly payments constitutes a default by Cottingham-

Texas under the 2015 Master Promissory Note.

          42.    Upon the occurrence of an event of default, the holder of the 2015 Master

Promissory Note may accelerate the debt, such that the entire unpaid principal balance and accrued

interest are immediately due and payable.




{00388643 2}                                      11
          43.     To the extent the holder of the 2015 Master Promissory Note engages an attorney

to undertake collection efforts, the 2015 Master Promissory Note provides for the recovery of

attorney’s fees and costs.

THE 2015 MASTER PROMISSORY NOTE FOR THE ACCOUNT PURCHASE
PROGRAM FOR DICKINSON OF AUSTIN, INC.

          44.     On or about December 22, 2015, Career Point entered into that certain Master

Promissory Note (the “Austin Promissory Note”) with Cottingham-Texas, in relation to the

Account Purchase Program with Dickinson of Austin, Inc. Attached hereto as Exhibit “C” is a

true and correct copy of the Austin Promissory Note, which is incorporated herein for all purposes.

          45.     Dickinson of Austin, Inc. is a wholly owned subsidiary of Career Point.

          46.     The Austin Promissory Note provides for the payment of interest at various rates;

however, based on information and belief, the rate typically applicable to Subsidy Program Loans

made by Career Point was 1.22%.

          47.     Pursuant to the Austin Promissory Note, Career Point was to receive interest only

payments for at least a period of 18 months, then principal and interest payments were to be made

thereafter.

          48.     The failure to make the monthly payments constitutes a default by Cottingham-

Texas under the Austin Promissory Note.

          49.     Upon the occurrence of an event of default, the holder of the Austin Promissory

Note may accelerate the debt, such that the entire unpaid principal balance and accrued interest are

immediately due and payable.

          50.     To the extent the holder of the Austin Promissory Note engages an attorney to

undertake collection efforts, the Austin Promissory Note provides for the recovery of attorney’s

fees and costs.


{00388643 2}                                      12
THE 2015 MASTER PROMISSORY NOTE FOR THE ACCOUNT PURCHASE
PROGRAM FOR DICKINSON OF TULSA, INC.

          51.     On or about December 22, 2015, Career Point entered into that certain Master

Promissory Note (the “Tulsa Promissory Note”) with Cottingham-Texas, in relation to the Account

Purchase Program with Dickinson of Tulsa, Inc. Attached hereto as Exhibit “D” is a true and

correct copy of the Tulsa Promissory Note, which is incorporated herein for all purposes.

          52.     Dickinson of Tulsa, Inc. is a wholly owned subsidiary of Career Point.

          53.     The Tulsa Promissory Note provides for the payment of interest at various rates;

however, based on information and belief, the rate typically applicable to Subsidy Program Loans

made by Career Point was 1.22%.

          54.     Pursuant to the Tulsa Promissory Note, Career Point was to receive interest only

payments for at least a period of 18 months, then principal and interest payments were to be made

thereafter.

          55.     The failure to make the monthly payments constitutes a default by Cottingham-

Texas under the Tulsa Promissory Note.

          56.     Upon the occurrence of an event of default, the holder of the Tulsa Promissory Note

may accelerate the debt, such that the entire unpaid principal balance and accrued interest are

immediately due and payable.

          57.     To the extent the holder of the Tulsa Promissory Note engages an attorney to

undertake collection efforts, the Tulsa Promissory Note provides for the recovery of attorney’s

fees and costs.




{00388643 2}                                      13
THE BANKRUPTCY CASE

          58.   On October 31, 2016 (the “Petition Date”), Career Point filed a voluntary petition

under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the Western

District of Texas, San Antonio Division (the “Bankruptcy Case”).

          59.   On January 11, 2017, the Bankruptcy Case was converted to Chapter 7 and the

Trustee was appointed to administer Bankruptcy Estate. The 341 Meeting for this case has been

conducted and concluded. Mr. Lowe is the Chapter 7 Trustee in the Career Bankruptcy Case.

          60.   Career Point derived a substantial portion of its revenues from Student Financial

Aid (“SFA”) received by its students under Title IV programs administered by the U.S.

Department of Education pursuant to the Higher Education Act of 1965, as amended (“HEA”). To

continue to participate in the SFA programs, Career Point was required to comply with the

regulations promulgated under the HEA. The regulations restricted the proportion of cash receipts

for tuition and fees from eligible programs to not more than 90 percent from the Title IV programs

(the “90-10 Revenue Test”). The failure of Career Point to meet the 90 percent limitation would

result in the loss of the Career Point's ability to participate in the SFA programs.

          61.   In an effort to obtain funds that would satisfy the 90-10 Revenue Test, Career Point

entered into the Tuition Loan Agreement and the Account Purchase Program Agreement.

          62.   The Trustee is aware and alleges, based on review of the available financial records

of Career Point, the college was operating at a loss since 2012 due to the large amount of transfers

from Career Point to Larry Earle, Edudyne Systems, Inc., ASFG and Cottingham-Texas. Thus,

Career Point has been insolvent since 2012. The Trustee alleges that financial records of Career

Point were manipulated in such a way to make it appear that the college was in compliance with




{00388643 2}                                     14
the 90-10 Revenue Test so that the federal government would continue to fund the college through

SFA programs.

          63.   Since the appointment of the Trustee, Cottingham-Texas has failed to make any

payments to Career Point despite numerous loans being in either the Interest Only Period or the

Principal Repayment Period.

          64.   On June 21, 2018, Trustee notified Cottingham-Texas in writing that it was in

default under the 2013 Master Promissory Note. Cottingham-Texas did not cure the default, such

that the full unpaid principal balance, as well as accrued but unpaid interest, has been accelerated.

          65.   On June 21, 2018, Trustee notified Cottingham-Texas in writing that it was in

default under the 2015 Master Promissory Note. Cottingham-Texas did not cure the default, such

that the full unpaid principal balance, as well as accrued but unpaid interest, has been accelerated.

          66.   On June 21, 2018, Trustee notified Cottingham-Texas in writing that it was in

default under the Austin Promissory Note. Cottingham-Texas did not cure the default, such that

the full unpaid principal balance, as well as accrued but unpaid interest, has been accelerated.

          67.   On June 21, 2018, Trustee notified Cottingham-Texas in writing that it was in

default under the Tulsa Promissory Note. Cottingham-Texas did not cure the default, such that

the full unpaid principal balance, as well as accrued but unpaid interest, has been accelerated.

          68.   Based on information and belief, the total amount owed by Cottingham-Texas

under the 2013 Master Promissory Note, the 2015 Master Promissory Note, the Austin Promissory

Note and the Tulsa Promissory Note is no less than $7,630,996.00.

          69.   Based on information and belief, Cottingham-Texas is not currently holding any of

the funds that were previously lent by Career Point under the 2013 Master Promissory Note, the




{00388643 2}                                     15
2015 Master Promissory Note, the Austin Promissory Note and the Tulsa Promissory Note;

instead, all of the funds are currently in the possession of ASFG.

          70.   Based on information and belief, ASFG has significantly cut back its efforts to

collect any amounts owed by Student Borrowers.

          71.   ASFG has not sought relief from the automatic stay to setoff, recoup or take any

other action to obtain legal possession to the funds in which it claims a security interest.

          72.   Since June 12, 2013, Career Point, through Edudyne Systems, Inc., delivered

$8,445,121.63 to Cottingham-Texas (the “Cottingham 544 Transfers”). Attached hereto as Exhibit

“E” is a chart setting forth the date and amount of each of the Cottingham 544 Transfers that were

made to Cottingham-Texas within the past four (4) years.

          73.   Since October 31, 2014, Career Point, through Edudyne Systems, Inc., delivered

$5,612,205.56 to Cottingham-Texas (the “Cottingham 548 Transfers”). Attached hereto as Exhibit

“F” is a chart setting forth the date and amount of each of the Cottingham 548 Transfers that were

made to Cottingham-Texas within the past two (2) years.

          74.   Since June 12, 2013, Career Point, through Edudyne Systems, Inc., delivered

$5,170,034.36 to ASFG (the “ASFG 544 Transfers”). Attached hereto as Exhibit “G” is a chart

setting forth the date and amount of each of the ASFG 544 Transfers that were made to ASFG

within the past four (4) years.

          75.   Since October 31, 2014, Career Point, through Edudyne Systems, Inc., delivered

$4,084,116.34 to ASFG (the “ASFG 548 Transfers”). Attached hereto as Exhibit “H” is a chart

setting forth the date and amount of each of the ASFG 548 Transfers that were made to ASFG

within the past two (2) years.




{00388643 2}                                     16
          76.   Since August 2, 2016, Career Point, through Edudyne Systems, Inc., delivered

$593,241.12 to ASFG (the “ASFG Preferential Transfers”). Attached hereto as Exhibit “I” is a

chart setting forth the date and amount of each of the ASFG Preferential Transfers that were to

ASFG within the ninety (90) days prior to the Petition Date.

          77.   On April 5, 2017, Tango Delta filed Claim No. 223 in the amount of

$11,748,564.00. Claim No. 223 does not contain any documentation demonstrating that Tango

Delta was assigned any of the documents between ASFG and Career Point. Furthermore, Claim

No. 223 does not show that Tango Delta properly perfected any liens on Career Point’s assets prior

to the filing of the Bankruptcy Case. Instead, all of the documents demonstrate that ASFG filed

various UCC filings in an attempt to secure a debt owed to ASFG.

                                    VI.     CAUSES OF ACTION

Count 1 – Career Point Suit on 2013 Master Promissory Note and 2015 Master Promissory
                                Note (Cottingham-Texas)


          78.   Paragraphs 1 through 77 are incorporated herein by reference.

          79.   All conditions precedent to Plaintiff’s recovery have occurred or have been waived,

excused, or otherwise satisfied. All notices required have been provided or were waived, excused,

or otherwise satisfied.

          80.   The Trustee, as representative of the bankruptcy estate of Career Point, is the holder

of the 2013 Master Promissory Note and the 2015 Master Promissory Note.

          81.   Cottingham-Texas has failed to make the payments required under Article 2 of the

2013 Master Promissory Note and the 2015 Master Promissory Note.

          82.   The failure to make such payments is an Event of Default under section 4.1(a) of

the 2013 Master Promissory Note and the 2015 Master Promissory Note.



{00388643 2}                                     17
          83.   On June 21, 2018, Trustee notified Cottingham-Texas in writing that it was in

default under the 2013 Master Promissory Note and the 2015 Master Promissory Note.

          84.   Cottingham-Texas did not cure the default, such that the full unpaid principal

balance, as well as accrued but unpaid interest, has been accelerated.

          85.   Therefore, the Trustee has demonstrated that default has occurred under the 2013

Master Promissory Note and the 2015 Master Promissory Note, such that the Trustee is entitled to

recover all unpaid principal amounts plus the accrued but unpaid interest under the 2013 Master

Promissory Note and the 2015 Master Promissory Note, and is entitled to a judgment on behalf of

Career Point’s estate.

        Count 2 – Dickinson Austin Suit on Austin Promissory Note (Cottingham-Texas)

          86.   Paragraphs 1 through 77 are incorporated herein by reference.

          87.   All conditions precedent to Plaintiff’s recovery have occurred or have been waived,

excused, or otherwise satisfied. All notices required have been provided or were waived, excused,

or otherwise satisfied.

          88.   The Trustee, as representative of the bankruptcy estate of Career Point, asserts this

claim derivatively on behalf of Dickinson Austin to recover all amounts owed under the Austin

Promissory Note.

          89.   Cottingham-Texas has failed to make the payments required under Article 2 of the

Austin Promissory Note.

          90.   The failure to make such payments is an Event of Default under section 4.1(a) of

the Austin Promissory Note.

          91.   On June 21, 2018, Trustee notified Cottingham-Texas in writing that it was in

default under the Austin Promissory Note.



{00388643 2}                                     18
          92.    Cottingham-Texas did not cure the default, such that the full unpaid principal

balance, as well as accrued but unpaid interest, has been accelerated.

          93.    Therefore, the Trustee has demonstrated that default has occurred under the Austin

Promissory Note, such that the Trustee is entitled to recover all unpaid principal amounts plus the

accrued but unpaid interest under the Austin Promissory Note, and is entitled to a judgment on

behalf of Career Point’s estate.

         Count 3 – Dickinson Tulsa Suit on Tulsa Promissory Note (Cottingham-Texas)

          94.    Paragraphs 1 through 77 are incorporated herein by reference.

          95.    All conditions precedent to Plaintiff’s recovery have occurred or have been waived,

excused, or otherwise satisfied. All notices required have been provided or were waived, excused,

or otherwise satisfied.

          96.    The Trustee, as representative of the bankruptcy estate of Career Point, asserts this

claim derivatively on behalf of Dickinson Tulsa to recover all amounts owed under the Tulsa

Promissory Note.

          97.    Cottingham-Texas has failed to make the payments required under Article 2 of the

Tulsa Promissory Note.

          98.    The failure to make such payments is an Event of Default under section 4.1(a) of

the Tulsa Promissory Note.

          99.    On June 21, 2018, Trustee notified Cottingham-Texas in writing that it was in

default under the Tulsa Promissory Note.

          100.   Cottingham-Texas did not cure the default, such that the full unpaid principal

balance, as well as accrued but unpaid interest, has been accelerated.

          101.   Therefore, the Trustee has demonstrated that default has occurred under the Tulsa

Promissory Note, such that the Trustee is entitled to recover all unpaid principal amounts plus the
{00388643 2}                                      19
accrued but unpaid interest under the Tulsa Promissory Note, and is entitled to a judgment on

behalf of Career Point’s estate in an amount not less than $7,630,966.00.

                 Count 4 – Turnover under 11 U.S.C. § 542(b) (Cottingham-Texas)

          102.    Paragraphs 1 through 77 are incorporated herein by reference.

          103.    All conditions precedent to Plaintiff’s recovery have occurred or have been waived,

excused, or otherwise satisfied. All notices required have been provided or were waived, excused,

or otherwise satisfied.

          104.    Pursuant to 11 U.S.C. § 542(b), the Trustee files this complaint seeking turnover of

funds owed by Cottingham-Texas to Career Point.

          105.    Pursuant to the 2013 Master Promissory Note and the 2015 Master Promissory

Note, Cottingham-Texas is required to make interest payments, and principal payments depending

on the date of each Program Subsidy Loan, for a period of time, depending on the Average

Disbursement Amount (“Repayment Period”).

          106.    At the end of the Repayment Period, Cottingham-Texas was required to make

amortized payments of principal and interest for a period of time, again depending on the Average

Disbursement Amount.

          107.    Cottingham-Texas has failed to make any payments under the 2013 Master

Promissory Note and the 2015 Master Promissory Note to Career Point since the Petition Date,

despite numerous Program Subsidy Loans being in the Repayment Period.

          108.    Therefore, to the extent the Court determines that a default has not occurred under

the 2013 Master Promissory Note and the 2015 Master Promissory Note, the Trustee, pursuant to

11 U.S.C. §542(b), now demands turnover of funds owed by Cottingham-Texas to Career Point.




{00388643 2}                                       20
    Count 5 – Declaratory Judgment regarding Alter Ego and Sham to Perpetuate Fraud
                          (ASFG and Cottingham Management)

          109.   Paragraphs 1 through 108 are incorporated herein by reference. All conditions

precedent to Plaintiff’s recovery have occurred or have been waived, excused, or otherwise

satisfied. All notices required have been provided or were waived, excused, or otherwise satisfied.

          110.   The Trustee seeks a declaratory judgment pursuant to 28 U.S.C. § 2201, Fed. R.

Civ. P. 57, and Fed. R. Bankr. P. 7001, finding that (1) Defendant Cottingham-Texas is the alter

ego, extension, and instrumentality of Defendants ASFG and Cottingham Management; and (2)

Defendants ASFG and Cottingham Management are liable for the debts of Cottingham-Texas and

Trustee is entitled to recover on behalf of the Career Point, the debts owed by Cottingham-Texas

to Career Point.

          111.   Cottingham-Texas was operated as the alter ego of ASFG and Cottingham

Management and as part of a scheme to defraud creditors and Career Point for the ultimate benefit

of ASFG and Cottingham Management.             Defendants ASFG and Cottingham Management

intentionally used Cottingham-Texas as a sham and transferred the assets of Career Point to or for

the benefit of Defendants ASFG and Cottingham Management.

          112.   The Trustee hereby requests that the Court enter a declaratory judgment declaring

that Cottingham-Texas is the alter ego, extension, and instrumentality of ASFG and Cottingham

Management; the assets of ASFG and Cottingham Management are subject and available for the

satisfaction of Cottingham-Texas’ debts; and awarding the Trustee all relief to which he is entitled,

including the award of attorneys’ fees incurred in seeking this declaration.




{00388643 2}                                     21
                 Count 6 – Breach of Contract – Tuition Loan Agreement (ASFG)

          113.   Paragraphs 1 through 77 are incorporated herein by reference.

          114.   All conditions precedent to Plaintiff’s recovery have occurred or have been waived,

excused, or otherwise satisfied. All notices required have been provided or were waived, excused,

or otherwise satisfied.

          115.   The Trustee files this complaint seeking damages, direct and consequential,

attorneys’ fees, and costs caused by the actions by ASFG. Career Point and ASFG executed the

Tuition Loan Agreement which by their terms, directed ASFG and/or its agents to properly service

all Student Loans.

          116.   To date, ASFG has substantially discontinued servicing the Student Loans under

the Tuition Loan Agreement, causing significant financial harm to Career Point.

          117.   To the extent any of the Student Loans constitute Defaulted Loans, the Trustee on

behalf of Career Point is entitled to reconveyance of the Defaulted Loans for the purpose of seeking

repayment from the Student Borrower. Despite holding almost $8 million in funds paid by Career

Point, ASFG has failed to deliver any Defaulted Loans to the Trustee.

          118.   Thus, ASFG’s failure to (a) continue collection efforts and (b) identify and return

those Student Loans that are Defaulted Loans, constitutes a breach of material provisions of the

Tuition Loan Agreement.

          119.   Therefore, the Trustee has demonstrated a breach of contract by ASFG, such that

the Trustee is entitled to a judgment on behalf of Career Point’s estate for breach of the Tuition

Loan Agreement and recover damages, as demonstrated at trial, as well as consequential damages,

attorneys’ fees, and costs.




{00388643 2}                                     22
        Count 7 – Breach of Contract – Account Purchase Program Agreement (ASFG)

          120.   Paragraphs 1 through 77 are incorporated herein by reference.

          121.   All conditions precedent to Plaintiff’s recovery have occurred or have been waived,

excused, or otherwise satisfied. All notices required have been provided or were waived, excused,

or otherwise satisfied.

          122.   The Trustee files this complaint seeking damages, direct and consequential,

attorneys’ fees, and costs caused by the actions by ASFG. Career Point and ASFG executed the

Account Purchase Program Agreement which by their terms, directed ASFG to reconvey

Defaulted Loans.

          123.   To the extent any of the Student Loans constitute Defaulted Loans, the Trustee on

behalf of Career Point is entitled to reconveyance of the Defaulted Loans for the purpose of seeking

repayment from the Student Borrower. Despite holding almost $8 million in funds paid by Career

Point, ASFG has failed to deliver any Defaulted Loans to the Trustee.

          124.   Thus, ASFG’s failure to identify and return those Student Loans that are Defaulted

Loans, constitutes a breach of material provisions of the Account Purchase Program Agreement.

          125.   Therefore, the Trustee has demonstrated a breach of contract by ASFG, such that

the Trustee is entitled to a judgment on behalf of Career Point’s estate for breach of the Account

Purchase Program Agreement and recover damages, as demonstrated at trial, as well as

consequential damages, attorneys’ fees, and costs.




{00388643 2}                                     23
Count 8 – Breach of Warranty – Tuition Loan Agreement and Account Purchase Program
                                 Agreement (ASFG)

          126.   Paragraphs 1 through 77 are incorporated herein by reference.

          127.   All conditions precedent to Plaintiff’s recovery have occurred or have been waived,

excused, or otherwise satisfied. All notices required have been provided or were waived, excused,

or otherwise satisfied.

          128.   The Trustee files this complaint seeking damages, direct and consequential,

attorneys’ fees, and costs caused by the actions by ASFG. The Tuition Loan Agreement and the

Account Purchase Program Agreement between Career Point and ASFG included certain

representations, warranties, and covenants. The Tuition Loan Agreement and the Account

Purchase Program Agreement included a warranty that Cottingham-Texas and ASFG are not

affiliated either directly or indirectly. ASFG, however, breached this warranty as ASFG paid for

the formation of Cottingham-Texas. Paying for the formation of an entity creates a direct or

indirect relationship.

          129.   ASFG also received all of Cottingham-Texas’ liquid assets and is Cottingham-

Texas’ sole debtor.

          130.   Therefore, the Trustee has demonstrated a breach of warranty, such that the Trustee

is entitled to a judgment on behalf of the Career Point estate to recover damages, direct and

consequential, attorneys’ fees, and costs.

                             Count 9 – Common Law Fraud (ASFG)

          131.   Paragraphs 1 through 130 are incorporated herein by reference.

          132.   All conditions precedent to Plaintiff’s recovery have occurred or have been waived,

excused, or otherwise satisfied. All notices required have been provided or were waived, excused,

or otherwise satisfied.

{00388643 2}                                     24
          133.   ASFG made a material false representation to Career Point with the knowledge of

the representations falsity or with reckless disregard of the truth with the intention that such

representations be acted upon by Career Point. This material representation stems from the Tuition

Loan Agreement and the Account Purchase Program Agreement which included a representation

that Cottingham-Texas and ASFG are not affiliated either directly or indirectly. ASFG, however,

paid for the formation of Cottingham-Texas. In addition, ASFG failed to disclose material facts to

Career Point to which Career Point was ignorant of and had no opportunity to discover. ASFG

failed to disclose its relationship with Cottingham-Texas and inform Career Point that Cottingham-

Texas would not in fact hold the Program Subsidy Investment from Career Point, but instead

Cottingham-Texas would send the money directly back to ASFG, effectively making Cottingham-

Texas insolvent.

          134.   ASFG was deliberately silent when it had a duty to speak. By failing to disclose

material facts, ASFG intended to induce Career Point to enter into the Tuition Loan Agreement

and the Account Purchase Program Agreement. Career Point relied on this nondisclosure and was

injured as a result of entering into the Tuition Loan Agreement and the Account Purchase Program

Agreement. Specifically, the transfer of funds from Cottingham-Texas to ASFG would appear to

violate the separateness required under the HEA, such that Career Point would be in violation of

the 90-10 Revenue Test.

          135.   Therefore, the Trustee has demonstrated common law fraud, such that the Trustee

is entitled to a judgment on behalf of the Career Point estate to recover damages in an amount not

less than $7,630,966.00, consequential damages, attorneys’ fees, and costs.




{00388643 2}                                    25
               Count 10 – Violations of State Blue Sky Laws (ASFG, Cottingham-Texas and
                                        Cottingham Management)

          136.    Paragraphs 1 through 77 are incorporated herein by reference.

          137.    All conditions precedent to Plaintiff’s recovery have occurred or have been waived,

excused, or otherwise satisfied. All notices required have been provided or were waived, excused,

or otherwise satisfied.

          138.    Cottingham-Texas offered and sold securities pursuant to California Law, and

ASFG and Cottingham Management induced and/or assisted Cottingham-Texas in its violations

against Career Point. Pursuant to the 2013 Promissory Note, the 2015 Promissory Note, the Austin

Promissory Note, and the Tulsa Promissory Note, Cottingham-Texas’ sole member and manager

is Cottingham Management which is a state licensed registered investment adviser in good

standing with the California Department of Corporations and all other regulatory agencies having

jurisdiction over such matters. Pursuant to Cal. Corp. Code § 25008(b), “[a]n offer to sell or buy

is made in this state when the offer either originates from this state or is directed by the offeror to

this state and received at the place to which it is directed. An offer to buy or to sell is accepted in

this state when acceptance is communicated to the offeror in this state.” Cottingham-Texas is a

California entity that offered securities to Career Point in California which was accepted by Career

Point and communicated to Cottingham-Texas in California. Cottingham-Texas and Cottingham

Management are both liable to Career Point for violations of California Securities Laws.

          139.    ASFG also violated securities laws as it induced or substantially assisted in

Cottingham-Texas’ violations of securities laws. Pursuant to Cal. Corp. Code § 25403(a), “[e]very

person who with knowledge directly or indirectly controls and induces any person to violate any

provision of this division or any rule or order thereunder shall be deemed to be in violation of that

provision, rule, or order to the same extent as the controlled and induced person.” ASFG paid for


{00388643 2}                                      26
the formation of Cottingham-Texas. Paying for the formation of an entity creates a direct or

indirect relationship. Additionally, ASFG received all of the liquid assets of Cottingham-Texas,

and as a result caused Cottingham-Texas to be insolvent. ASFG controlled Cottingham-Texas,

either directly or indirectly, and therefore is liable for any violations perpetuated by Cottingham-

Texas. ASFG, at the very least, “provide[d] substantial assistance to another person in violation”

of Cal. Corp. Code § 25403(b).

          140.   Cottingham-Texas, Cottingham Management, and ASFG have all violated Cal.

Corp. Code § 25401 through the sale of securities to Career Point through fraudulent or misleading

actions. “It is unlawful for any person to offer or sell a security in this state, or to buy or offer to

buy a security in this state, by means of any written or oral communication that includes an untrue

statement of a material fact or omits to state a material fact necessary to make the statements made,

in the light of the circumstances under which the statements were made, not misleading.” Cal.

Corp. Code § 25401.

          141.   ASFG, Cottingham Management, and Cottingham-Texas failed to disclose their

relationship and failed to inform Career Point that Cottingham-Texas would not in fact hold the

Program Subsidy Investment from Career Point, but instead Cottingham-Texas would send the

money directly back to ASFG. ASFG was deliberately silent when it had a duty to speak. By failing

to disclose material facts, ASFG intended to induce Career Point to enter into the Tuition Loan

Agreement and the Account Purchase Program Agreement. Career Point relied on this

nondisclosure and was injured as a result of entering into the Tuition Loan Agreement and the

Account Purchase Program Agreement.

          142.   ASFG, Cottingham Management, and Cottingham-Texas’ liability is equally true

pursuant to Texas law. “A person who offers or sells a security. . . . by means of an untrue



{00388643 2}                                      27
statement of a material fact or an omission to state a material fact necessary in order to make the

statements made, in the light of the circumstances under which they are made, not misleading, is

liable to the person buying the security from him, who may sue either at law or in equity for

rescission, or for damages if the buyer no longer owns the security.” ASFG and Cottingham-Texas

have both made an untrue statement of material fact and an omission. The Tuition Loan Agreement

and the Account Purchase Program Agreement disclosed that no relationship existed between these

two entities, when there was already an existing relationship. Further, ASFG and Cottingham-

Texas failed to disclose that the Program Subsidy Investment from Career Point would not be held

by Cottingham-Texas, but instead Cottingham-Texas would send the money directly back to

ASFG.

          143.   Therefore, the Trustee has demonstrated a violation of California and Texas

securities laws, such that the Trustee is entitled to a judgment on behalf of the Career Point estate

to recover damages, attorneys’ fees, and costs.

         Count 11 – Violation of Federal Securities Laws (ASFG, Cottingham-Texas and
                                   Cottingham Management)

          144.   Paragraphs 1 through 77 are incorporated herein by reference.

          145.   All conditions precedent to Plaintiff’s recovery have occurred or have been waived,

excused, or otherwise satisfied. All notices required have been provided or were waived, excused,

or otherwise satisfied.

          146.   ASFG,    Cottingham-Texas      and    Cottingham   Management       all   used   the

instrumentality of Interstate Commerce to effectuate the scheme, device and artifice.

          147.   Cottingham-Texas’ sole member and manager is Cottingham Management, which

is a licensed registered investment adviser. Cottingham-Texas, therefore, acts at the direction of




{00388643 2}                                      28
Cottingham Management. Pursuant to 17 C.F.R. § 240.10b–5 (2017), it is unlawful for or any

person, directly or indirectly, through means of interstate commerce to do the following:

          [t]o make any untrue statement of a material fact or to omit to state a material fact
          necessary in order to make the statements made, in the light of the circumstances
          under which they were made, not misleading, or To engage in any act, practice, or
          course of business which operates or would operate as a fraud or deceit upon any
          person, in connection with the purchase or sale of any security.

          148.   As already described, Cottingham-Texas and Cottingham Management have made

an untrue statement of material fact and omitted a material fact. The Tuition Loan Agreement and

the Account Purchase Program Agreement stated that no relationship existed between ASFG and

either Cottingham-Texas, when there was already an existing relationship. ASFG and Cottingham-

Texas also failed to disclose that the Program Subsidy Investment from Career Point would be sent

directly back to ASFG, instead of being held by Cottingham-Texas.

          149.   Therefore, the Trustee has demonstrated a violation of federal securities laws, such

that the Trustee is entitled to a judgment on behalf of the Career Point estate to recover damages,

attorneys’ fees, and costs.

          150.   ASFG is also liable for securities violations pursuant to section 20(a) of the

Securities Exchange Act of 1934. 15 U.S.C. § 78t(o). “Every person who, directly or indirectly,

controls any person liable under any provision of this chapter or of any rule or regulation

thereunder shall also be liable jointly and severally with and to the same extent as such controlled

person to any person to whom such controlled person is liable. . . . unless the controlling person

acted in good faith and did not directly or indirectly induce the act or acts constituting the violation

or cause of action.” Id. Trustee has already established ASFG’s control over Cottingham-Texas as

ASFG paid for the formation of Cottingham-Texas.




{00388643 2}                                       29
Count 12 – Equitable Subordination of Claims under 11 U.S.C. § 510(c) (ASFG and Tango
                                        Delta)

          151.   Paragraphs 1 through 150 are incorporated herein by reference.

          152.   Equitable subordination is permitted when (1) the claimant engaged in inequitable

conduct; (2) the conduct resulted in harm to the creditors or conferred an unfair advantage upon

the claimant; and (3) equitable subordination is not inconsistent with the Bankruptcy Code.

          153.   ASFG and Tango Delta have engaged in inequitable conduct by failing to properly

disclose their relationship with Cottingham-Texas, perform their servicing obligations under the

Tuition Loan Agreement, holding more almost $8 million in property of the Estate, yet failing to

reconvey any Defaulted Loans to the Trustee, and undertaking transactions that would make

Career Point’s borrower, Cottingham-Texas, insolvent.

          154.   The conduct of ASFG and Tango Delta has resulted in harm to the creditors,

especially the students of Career Point and the Department of Education, as the underfunding of

Career Point led to the ultimate demise of Career Point. Furthermore, ASFG’s failure to take any

action during the course of this Bankruptcy Case has caused the Student Notes to become stale,

such that the Trustee may not be able to recover any value for the unsecured creditors in this

Bankruptcy Case.

          155.   Equitable Subordination is not inconsistent with the Bankruptcy Code. The Trustee

seeks to equitably support the claims held by ASFG and Tango Delta to all unsecured creditors, as

their actions caused Career Point to be in a precarious financial position that ultimately led to

failure. While the Tuition Loan Agreement and the Account Purchase Program Agreement

attempted to grant ASFG a security interest in half of the funds paid to Career Point, the

reconveyance requirements forced Career Point to use operating cash for full repayment of

Defaulted Loans, while prohibiting Career Point from accessing some of the funds that were

{00388643 2}                                    30
actually intended to repay ASFG. ASFG’s security interest continued to grow to the detriment of

other creditors.

          156.    Therefore, the Court should grant the Trustee’s request to equitably subordinate the

obligations owed to ASFG and Tango Delta from secured obligations to unsecured claims that are

paid after payment in full to all other unsecured creditors.

                 Count 13 – Avoidance of Lien under 11 U.S.C. § 544 (Tango Delta)

          157.    Paragraphs 1 through 77 are incorporated herein by reference.

          158.    Pursuant to 11 U.S.C. §544, the Trustee is authorized to avoid any lien that was not

properly perfected prior to the Bankruptcy Case.

          159.    The Proof of Claim filed by Tango Delta on April 5, 2017, in the amount of

$11,748,564.00 (“Claim No. 223”) does not contain any documentation demonstrating that Tango

Delta properly perfected a lien on Career Point’s assets prior to the filing of the Bankruptcy Case.

Instead, all of the documents demonstrate that ASFG filed various UCC filings in an attempt to

secure a debt owed to ASFG.

          160.    Furthermore, there is no documentation indicating that ASFG has assigned any of

its interests to Tango Delta.

          161.    Therefore, pursuant to 11 U.S.C. § 541(a)(1), the Trustee, as a judicial lien creditor,

would have priority over any alleged liens held by Tango Delta, such that the alleged security

interest held by Tango Delta can be avoided by the Trustee.

Count 14 – Avoidance of Fraudulent Transfer under 11 U.S.C. § 548(a)(1)(A) (Cottingham)

          162.    Paragraphs 1 through 77 are incorporated herein by reference.

          163.    Pursuant to 11 U.S.C. § 548(a)(1)(A), the Trustee files this complaint seeking to

avoid a fraudulent transfer, imposition of a constructive trust on fraudulently transferred property



{00388643 2}                                        31
of Career Point, and/or for damages against the fraudulent transferees of Career Point during the

applicable time periods.

          164.   The Cottingham 548 Transfers, as well as any concealed or undisclosed

transactions, to Cottingham-Texas, were made within the last two years and constitute a transfer

of Career Point’s interest in property.

          165.   The Cottingham 548 Transfers were made with an actual intent to hinder, delay or

defraud Career Point’s creditors.

          166.   Therefore, the Trustee has demonstrated that the Cottingham 548 Transfers

constituted fraudulent transfers under 11 U.S.C. §548(a)(1)(A), such that the Trustee is entitled to

a judgment in the amount of $5,612,205.56 on behalf of the Estate to recover the Cottingham 548

Transfers from Cottingham-Texas.

Count 15 – Avoidance of Fraudulent Transfer under 11 U.S.C. § 548(a)(1)(B) (Cottingham)

          167.   Paragraphs 1 through 77 are incorporated herein by reference.

          168.   Pursuant to 11 U.S.C. § 548(a)(1)(B), the Trustee files this complaint seeking to

avoid a fraudulent transfer, imposition of a constructive trust on fraudulently transferred property

of Career Point, and/or for damages against the fraudulent transferees of Career Point during the

applicable time periods.

          169.   The Cottingham 548 Transfers were made within the last two years and constitute

a transfer of Career Point’s interest in property.

          170.   At the time of each of the Cottingham 548 Transfers, Career Point was either (a)

insolvent at the time of each of the Cottingham 548 Transfers or became insolvent as a result of

the Cottingham 548 Transfers, in that the sum of Career Point’s debts were greater than all of

Career Point’s assets at a fair valuation; (b) engaging in or about to engage in a business or



{00388643 2}                                         32
transaction for which Career Point’s remaining assets were unreasonably small in relation to the

business or transaction; or (c) intending to incur, or believed or reasonably should have believed

that Career Point would incur debts beyond its ability to pay such debts as they became due.

          171.   Career Point did not receive reasonably equivalent value in exchange for the

Cottingham 548 Transfers.

          172.   Therefore, the Trustee has demonstrated that the Cottingham 548 Transfers

constituted fraudulent transfers under 11 U.S.C. §548(a)(1)(B), such that the Trustee is entitled to

a judgment in the amount of $5,612,205.56 on behalf of the Estate to recover the Cottingham 548

Transfers from Cottingham-Texas.

    Count 16 – Avoidance of Fraudulent Transfer under 11 U.S.C. § 544 and the Texas
  Uniform Fraudulent Transfer Act (Tex. Bus. & Com. Code § 24.005(a)(1)) (Cottingham)

          173.   Paragraphs 1 through 77 are incorporated herein by reference.

          174.   Pursuant to 11 U.S.C. § 544 and Tex. Bus. & Com. Code § 24.005(a)(1), the Trustee

files this complaint seeking to avoid a fraudulent transfer, imposition of a constructive trust on

fraudulently transferred property of Career Point, and/or for damages against the fraudulent

transferees of Career Point during the applicable time periods.

          175.   The Cottingham 544 Transfers were made within the last four years and constitute

a transfer of Career Point’s interest in property.

          176.   The Cottingham 544 Transfers were made with an actual intent to hinder, delay or

defraud Career Point’s creditors.

          177.   Career Point had at least one outstanding creditor at the time of each of the

Cottingham 544 Transfers, or such creditor’s claim arose within a reasonable time after the

Cottingham 544 Transfers, which currently remains unpaid.




{00388643 2}                                         33
          178.   Therefore, the Trustee has demonstrated that the Cottingham 544 Transfers

constituted fraudulent transfers under 11 U.S.C. § 544 and Tex. Bus. & Com. Code § 24.005(a)(1),

such that the Trustee is entitled to a judgment in the amount of $8,445,121.63 on behalf of the

Estate to recover the Cottingham 544 Transfers from Cottingham-Texas.

    Count 17 – Avoidance of Fraudulent Transfer under 11 U.S.C. § 544 and the Texas
  Uniform Fraudulent Transfer Act (Tex. Bus. & Com. Code § 24.005(a)(2)) (Cottingham)

          179.   Paragraphs 1 through 77 are incorporated herein by reference.

          180.   Pursuant to 11 U.S.C. § 544 and Tex. Bus. & Com. Code § 24.005(a)(2), the Trustee

files this complaint seeking to avoid a fraudulent transfer, imposition of a constructive trust on

fraudulently transferred property of Career Point, and/or for damages against the fraudulent

transferees of Career Point during the applicable time periods.

          181.   The Cottingham 544 Transfers were made within the last four years and constitute

a transfer of Career Point’s interest in property.

          182.   At the time of each of the Cottingham 544 Transfers, Career Point was either (a)

engaging in or about to engage in a business or transaction for which Career Point’s remaining

assets were unreasonably small in relation to the business or transaction; or (b) intending to incur,

or believed or reasonably should have believed that Career Point would incur debts beyond its

ability to pay such debts as they became due.

          183.   Career Point did not receive reasonably equivalent value in exchange for the

Cottingham 544 Transfers.

          184.   Career Point had at least one outstanding creditor at the time of the Cottingham 544

Transfers, or such creditor’s claim arose within a reasonable time after the Cottingham 544

Transfers, which currently remains unpaid.




{00388643 2}                                         34
          185.   Therefore, the Trustee has demonstrated that the Cottingham 544 Transfers

constituted fraudulent transfers under 11 U.S.C. § 544 and Tex. Bus. & Com. Code § 24.005(a)(2),

such that the Trustee is entitled to a judgment in the amount of $8,445,121.63 on behalf of the

Estate to recover the Cottingham 544 Transfers from Cottingham-Texas.

     Count 18 – Avoidance of Fraudulent Transfer under 11 U.S.C. § 544 and the Texas
    Uniform Fraudulent Transfer Act (Tex. Bus. & Com. Code § 24.006(a)) (Cottingham)

          186.   Paragraphs 1 through 77 are incorporated herein by reference.

          187.   Pursuant to 11 U.S.C. § 544 and Tex. Bus. & Com. Code § 24.006(a), the Trustee

files this complaint seeking to avoid a fraudulent transfer, imposition of a constructive trust on

fraudulently transferred property of Career Point, and/or for damages against the fraudulent

transferees of Career Point during the applicable time periods.

          188.   The Cottingham 544 Transfers were made within the last four years and constitute

a transfer of Career Point’s interest in property.

          189.   Career Point was insolvent at the time of each of the Cottingham 544 Transfers or

became insolvent as a result of the Cottingham 544 Transfers, in that the sum of Career Point’s

debts were greater than all of Career Point’s assets at a fair valuation.

          190.   Career Point did not receive reasonably equivalent value in exchange for the

Cottingham 544 Transfers.

          191.   Career Point had at least one outstanding creditor at the time of the Cottingham 544

Transfers, which currently remains unpaid.

          192.   Therefore, the Trustee has demonstrated that the Cottingham 544 Transfers

constituted fraudulent transfers under 11 U.S.C. § 544 and Tex. Bus. & Com. Code § 24.006(a),

such that the Trustee is entitled to a judgment in the amount of $8,445,121.63 on behalf of the

Estate to recover the Cottingham 544 Transfers from Cottingham-Texas.


{00388643 2}                                         35
    Count 19 – Avoidance of Fraudulent Transfer under 11 U.S.C. § 548(a)(1)(A) (ASFG)

          193.   Paragraphs 1 through 77 are incorporated herein by reference.

          194.   Pursuant to 11 U.S.C. § 548(a)(1)(A), the Trustee files this complaint seeking to

avoid a fraudulent transfer, imposition of a constructive trust on fraudulently transferred property

of Career Point, and/or for damages against the fraudulent transferees of Career Point during the

applicable time periods.

          195.   The ASFG 548 Transfers, as well as any concealed or undisclosed transactions, to

ASFG, were made within the last two years and constitute a transfer of Career Point’s interest in

property.

          196.   The ASFG 548 Transfers were made with an actual intent to hinder, delay or

defraud Career Point’s creditors.

          197.   Therefore, the Trustee has demonstrated that the ASFG 548 Transfers constituted

fraudulent transfers under 11 U.S.C. §548(a)(1)(A), such that the Trustee is entitled to a judgment

in the amount of $4,084,116.34 on behalf of the Estate to recover the ASFG 548 Transfers from

ASFG.

    Count 20 – Avoidance of Fraudulent Transfer under 11 U.S.C. § 548(a)(1)(B) (ASFG)

          198.   Paragraphs 1 through 77 are incorporated herein by reference.

          199.   Pursuant to 11 U.S.C. § 548(a)(1)(B), the Trustee files this complaint seeking to

avoid a fraudulent transfer, imposition of a constructive trust on fraudulently transferred property

of Career Point, and/or for damages against the fraudulent transferees of Career Point during the

applicable time periods.

          200.   The ASFG 548 Transfers were made within the last two years and constitute a

transfer of Career Point’s interest in property.



{00388643 2}                                       36
          201.   At the time of each of the ASFG 548 Transfers, Career Point was either (a) insolvent

at the time of each of the ASFG 548 Transfers or became insolvent as a result of the ASFG 548

Transfers, in that the sum of Career Point’s debts were greater than all of Career Point’s assets at

a fair valuation; (b) engaging in or about to engage in a business or transaction for which Career

Point’s remaining assets were unreasonably small in relation to the business or transaction; or (c)

intending to incur, or believed or reasonably should have believed that Career Point would incur

debts beyond its ability to pay such debts as they became due.

          202.   Career Point did not receive reasonably equivalent value in exchange for the ASFG

548 Transfers.

          203.   Therefore, the Trustee has demonstrated that the ASFG 548 Transfers constituted

fraudulent transfers under 11 U.S.C. §548(a)(1)(B), such that the Trustee is entitled to a judgment

in the amount of $4,084,116.34 on behalf of the Estate to recover the ASFG 548 Transfers from

ASFG.

      Count 21 – Avoidance of Fraudulent Transfer under 11 U.S.C. § 544 and the Texas
      Uniform Fraudulent Transfer Act (Tex. Bus. & Com. Code § 24.005(a)(1)) (ASFG)

          204.   Paragraphs 1 through 77 are incorporated herein by reference.

          205.   Pursuant to 11 U.S.C. § 544 and Tex. Bus. & Com. Code § 24.005(a)(1), the Trustee

files this complaint seeking to avoid a fraudulent transfer, imposition of a constructive trust on

fraudulently transferred property of Career Point, and/or for damages against the fraudulent

transferees of Career Point during the applicable time periods.

          206.   The ASFG 544 Transfers were made within the last four years and constitute a

transfer of Career Point’s interest in property.

          207.   The ASFG 544 Transfers were made with an actual intent to hinder, delay or

defraud Career Point’s creditors.


{00388643 2}                                       37
          208.   Career Point had at least one outstanding creditor at the time of each of the ASFG

544 Transfers, or such creditor’s claim arose within a reasonable time after the ASFG 544

Transfers, which currently remains unpaid.

          209.   Therefore, the Trustee has demonstrated that the ASFG 544 Transfers constituted

fraudulent transfers under 11 U.S.C. § 544 and Tex. Bus. & Com. Code § 24.005(a)(1), such that

the Trustee is entitled to a judgment in the amount of $5,170,034.36 on behalf of the Estate to

recover the ASFG 544 Transfers from ASFG.

      Count 22 – Avoidance of Fraudulent Transfer under 11 U.S.C. § 544 and the Texas
      Uniform Fraudulent Transfer Act (Tex. Bus. & Com. Code § 24.005(a)(2)) (ASFG)

          210.   Paragraphs 1 through 77 are incorporated herein by reference.

          211.   Pursuant to 11 U.S.C. § 544 and Tex. Bus. & Com. Code § 24.005(a)(2), the Trustee

files this complaint seeking to avoid a fraudulent transfer, imposition of a constructive trust on

fraudulently transferred property of Career Point, and/or for damages against the fraudulent

transferees of Career Point during the applicable time periods.

          212.   The ASFG 544 Transfers were made within the last four years and constitute a

transfer of Career Point’s interest in property.

          213.   At the time of each of the ASFG 544 Transfers, Career Point was either (a) engaging

in or about to engage in a business or transaction for which Career Point’s remaining assets were

unreasonably small in relation to the business or transaction; or (b) intending to incur, or believed

or reasonably should have believed that Career Point would incur debts beyond its ability to pay

such debts as they became due.

          214.   Career Point did not receive reasonably equivalent value in exchange for the ASFG

544 Transfers.




{00388643 2}                                       38
          215.   Career Point had at least one outstanding creditor at the time of the ASFG 544

Transfers, or such creditor’s claim arose within a reasonable time after the ASFG 544 Transfers,

which currently remains unpaid.

          216.   Therefore, the Trustee has demonstrated that the ASFG 544 Transfers constituted

fraudulent transfers under 11 U.S.C. § 544 and Tex. Bus. & Com. Code § 24.005(a)(2), such that

the Trustee is entitled to a judgment in the amount of $5,170,034.36 on behalf of the Estate to

recover the ASFG 544 Transfers from ASFG.

      Count 23 – Avoidance of Fraudulent Transfer under 11 U.S.C. § 544 and the Texas
       Uniform Fraudulent Transfer Act (Tex. Bus. & Com. Code § 24.006(a)) (ASFG)

          217.   Paragraphs 1 through 77 are incorporated herein by reference.

          218.   Pursuant to 11 U.S.C. § 544 and Tex. Bus. & Com. Code § 24.006(a), the Trustee

files this complaint seeking to avoid a fraudulent transfer, imposition of a constructive trust on

fraudulently transferred property of Career Point, and/or for damages against the fraudulent

transferees of Career Point during the applicable time periods.

          219.   The ASFG 544 Transfers were made within the last four years and constitute a

transfer of Career Point’s interest in property.

          220.   Career Point was insolvent at the time of each of the ASFG 544 Transfers or became

insolvent as a result of the ASFG 544 Transfers, in that the sum of Career Point’s debts were

greater than all of Career Point’s assets at a fair valuation.

          221.   Career Point did not receive reasonably equivalent value in exchange for the ASFG

544 Transfers.

          222.   Career Point had at least one outstanding creditor at the time of the ASFG 544

Transfers, which currently remains unpaid.




{00388643 2}                                       39
          223.   Therefore, the Trustee has demonstrated that the ASFG 544 Transfers constituted

fraudulent transfers under 11 U.S.C. § 544 and Tex. Bus. & Com. Code § 24.006(a), such that the

Trustee is entitled to a judgment in the amount of $5,170,034.36 on behalf of the Estate to recover

the ASFG 544 Transfers from ASFG.

     Count 24 – Avoidance of Preferential Transfers Pursuant to 11 U.S.C. § 547 (ASFG)

          224.   Paragraphs 1 through 77 are incorporated herein by reference.

          225.   Each of the ASFG Preferential Transfers constituted a transfer of an interest of

property of Career Point.

          226.   The ASFG Preferential Transfers were made, or caused to be made, to or for the

benefit of ASFG, a creditor of Career Point.

          227.   The ASFG Preferential Transfers were made, or caused to be made, for or on

account of an antecedent debt owed by Career Point to ASFG prior to the date on which such

ASFG Preferential Transfers were made.

          228.   At the time of the ASFG Preferential Transfers, Career Point was insolvent.

Pursuant to section 547(f) of the Bankruptcy Code, Career Point is presumed insolvent during the

ninety (90) days prior to the Petition Date.

          229.   The ASFG Preferential Transfers enabled ASFG to receive 100% of its then-

outstanding claims, which is more than it would have received if: (a) paid in the ordinary

disposition of the bankruptcy estate under chapter 7 of the Bankruptcy Code; (b) the ASFG

Preferential Transfers had not been made; and (c) ASFG had received payment of such debt to the

extent provided by the provisions of the Bankruptcy Code.

          230.   Pursuant to section 547(b) of the Bankruptcy Code, the Trustee may avoid the

ASFG Preferential Transfers, which total at least $593,241.12.



{00388643 2}                                    40
               Count 25 – Recovery of Avoided Transfers Pursuant to 11 U.S.C. § 550
                                     (Cottingham and ASFG)

          231.     Paragraphs 1 through 230 are incorporated herein by reference.

          232.     Cottingham-Texas was the initial transferee of the Cottingham 544 Transfers and

Cottingham 548 Transfers.

          233.     Trustee is entitled to recover from Cottingham-Texas, or any immediate or mediate

transferee of Cottingham-Texas, the Cottingham 544 Transfers and Cottingham 548 Transfers or

the value of the Cottingham 544 Transfers and Cottingham 548 Transfers, along with prejudgment

and post-judgment interest, for the benefit of the Estate, pursuant to section 550 of the Bankruptcy

Code.

          234.     ASFG was the initial transferee of the ASFG 544 Transfers, ASFG 548 Transfers

and ASFG Preferential Transfers.

          235.     Trustee is entitled to recover from ASFG, or any immediate or mediate transferee

of ASFG, the ASFG 544 Transfers, ASFG 548 Transfers and ASFG Preferential Transfers or the

value of the ASFG 544 Transfers, ASFG 548 Transfers and ASFG Preferential Transfers, along

with prejudgment and post-judgment interest, for the benefit of the Estate, pursuant to section 550

of the Bankruptcy Code.

                 Count 26 – Objection to Claim under 11 U.S.C. § 502 (Tango Delta)

          236.     Paragraphs 1 through 77 are incorporated herein by reference.

          237.     Pursuant to 11 U.S.C. § 502 and Fed. R. Bankr. P. 3001(c)(1), the Trustee files this

complaint objecting to the Proof of Claim filed by Tango Delta on April 5, 2017, in the amount of

$11,748,564.00, Number 223 of the Claims Register.

          238.     All of the information contained in Claim Number 223 shows agreements by and

between ASFG and Career Point. There is no documentation attached to Claim Number 223 that

{00388643 2}                                        41
evidences Tango Delta’s ownership of the claim or relationship with Career Point in a way that

would entitle Tango Delta to the requested claim.

          239.   Without supporting documentation, the Trustee is unable to form an opinion about

the existence or validity of the claim. See Fed. R. Bankr. P. 3001(c)(1).

          240.   Further, without supporting documentation the Trustee cannot determine whether

a defense or affirmative defense to the enforcement, that is, allowance, of the Proof of Claim exists,

the sorts of things reserved to the Trustee by right of 11 U.S.C. § 558. Limitations is one example

of such an affirmative defense.

          241.   The Trustee moves that the Court sustain this objection and disallow Claim Number

223 pursuant to 11 U.S.C. § 502(b)(1). At this time, the claim is unenforceable against Career

Point.

                       Count 27 – Recovery of Attorneys’ Fees and Costs

          242.   Paragraphs 1 through 241 are incorporated herein by reference.

          243.   Pursuant to the Tuition Loan Agreement and the Account Purchase Program

Agreement, the Court may award costs and reasonable attorneys’ fees in connection with a

proceeding brought to collect the amounts owed. The Trustee hereby requests that any judgment

include an award of the costs and attorneys’ fees incurred by the Trustee in connection with

pursuing this Complaint.

          244.   The Trustee also requests an award for such attorneys’ fees and costs incurred in

the filing and prosecution of this Complaint to the extent allowed under the Bankruptcy Code and

Texas law.




{00388643 2}                                     42
                                               PRAYER

          WHEREFORE, JOHN PATRICK LOWE, Chapter 7 Trustee for the Bankruptcy Estate of

Dickinson of San Antonio, Inc., prays for judgment in favor of the Chapter 7 Trustee on all claims

and relief sought herein, including but not limited to:

          a.    Judgment for all actual damages in the amount of $8,445,121.63 or as otherwise
                proved at trial;
          b.    Constructive trust on the Defendants’ assets and all property received from ASFG
                and Cottingham-Texas;
          c.    Pre-judgment interest at the highest rate allowed by law;
          d.    Post-judgment interest at the highest rate allowed by law from the date of judgment
                until paid;
          e.    Reasonable and necessary attorneys’ fees and costs;
          f.    All costs of court for this action; and
          g.    Such other and further relief, at law or in equity, as the Court deems to be just,
                proper, and equitable.
                                               Respectfully submitted,

                                               PULMAN, CAPPUCCIO & PULLEN, LLP
                                               2161 NW Military Highway, Suite 400
                                               San Antonio, Texas 78213
                                               (210) 222-9494 Telephone
                                               (210) 892-1610 Facsimile

                                               By:        /s/ Randall A. Pulman
                                                          Randall A. Pulman
                                                          Texas State Bar No. 16393250
                                                          rpulman@pulmanlaw.com
                                                          Thomas Rice
                                                          Texas State Bar No. 24025613
                                                          trice@pulmanlaw.com
                                                          Sarah A. Nickodam
                                                          Texas State Bar No.: 24082580
                                                          snickodam@pulmanlaw.com

                                               ATTORNEYS FOR JOHN PATRICK LOWE, CHAPTER
                                               7 TRUSTEE FOR DICKINSON OF SAN ANTONIO, INC.


{00388643 2}                                      43
EXHIBIT A
EXHIBIT B
EXHIBIT C
EXHIBIT D
EXHIBIT E
                  COTTINGHAM 544 TRANSFERS
                                               Cottingham
Description                   Date           Apex Texas Fund
Cottinghan Apex               6/12/2013               $23,406.00
Cottinghan Apex               6/26/2013              $136,944.00
Cottinghan Apex               7/25/2013               $75,323.54
Cottinghan Apex               8/28/2013              $313,357.75
Cottinghan Apex               9/25/2013               $50,295.00
Cottinghan Apex              10/23/2013               $99,345.36
Cottinghan Apex              11/27/2013              $138,864.00
Cottinghan Apex              12/26/2013               $56,580.50
Cottinghan Apex               1/22/2014              $126,582.00
Cottinghan Apex               2/26/2014               $36,418.00
Cottinghan Apex               3/26/2014              $261,745.50
Cottinghan Apex               4/23/2014              $210,721.00
Cottinghan Apex               5/28/2014              $113,085.50
Cottinghan Apex               6/25/2014              $516,958.00
Cottinghan Apex               7/23/2014               $75,835.50
Cottinghan Apex               8/27/2014              $153,111.50
Cottinghan Apex               9/24/2014              $246,522.92
Cottinghan Apex              10/22/2014              $147,820.00
Cottinghan Apex              10/23/2014               $50,000.00
Cottinghan Apex              11/26/2014              $177,814.50
Cottinghan Apex              12/24/2014              $232,811.00
Cottinghan Apex               1/28/2015              $320,675.00
Cottinghan Apex               2/25/2015              $112,774.00
Cottinghan Apex               3/25/2015              $185,862.50
Cottinghan Apex               4/22/2015              $154,715.50
Cottinghan Apex               5/27/2015              $170,620.50
Cottinghan Apex               6/24/2015              $167,300.50
Cottinghan Apex               7/22/2015              $251,662.85
Cottinghan Apex               8/26/2015              $198,575.00
Cottinghan Apex               9/23/2015              $215,802.71
Cottinghan Apex              10/28/2015              $106,706.00
Cottinghan Apex              11/25/2015              $342,549.00
Cottinghan Apex              12/23/2015              $384,075.50
Cottinghan Apex               1/27/2016              $108,930.50
Cottinghan Apex               2/24/2016              $718,243.50
Cottinghan Apex               3/23/2016              $105,511.00
Cottinghan Apex               4/27/2016               $60,665.00
Cottinghan Apex               5/25/2016              $346,775.50
Cottinghan Apex               6/22/2016               $98,335.00
Cottinghan Apex               7/27/2016              $128,718.50
Cottinghan Apex               8/24/2016              $634,973.00
Cottinghan Apex               9/28/2016              $388,109.00
Total                                              $8,445,121.63
EXHIBIT F
                  COTTINGHAM 548 TRANSFERS
                                               Cottingham
Description                   Date           Apex Texas Fund
Cottinghan Apex             11/26/2014               $177,814.50
Cottinghan Apex             12/24/2014               $232,811.00
Cottinghan Apex              1/28/2015               $320,675.00
Cottinghan Apex              2/25/2015               $112,774.00
Cottinghan Apex              3/25/2015               $185,862.50
Cottinghan Apex              4/22/2015               $154,715.50
Cottinghan Apex              5/27/2015               $170,620.50
Cottinghan Apex              6/24/2015               $167,300.50
Cottinghan Apex              7/22/2015               $251,662.85
Cottinghan Apex              8/26/2015               $198,575.00
Cottinghan Apex              9/23/2015               $215,802.71
Cottinghan Apex             10/28/2015               $106,706.00
Cottinghan Apex             11/25/2015               $342,549.00
Cottinghan Apex             12/23/2015               $384,075.50
Cottinghan Apex              1/27/2016               $108,930.50
Cottinghan Apex              2/24/2016               $718,243.50
Cottinghan Apex              3/23/2016               $105,511.00
Cottinghan Apex              4/27/2016                $60,665.00
Cottinghan Apex              5/25/2016               $346,775.50
Cottinghan Apex              6/22/2016                $98,335.00
Cottinghan Apex              7/27/2016               $128,718.50
Cottinghan Apex              8/24/2016               $634,973.00
Cottinghan Apex              9/28/2016               $388,109.00
Total                                              $5,612,205.56
EXHIBIT G
              ASFG 544 TRANSFERS
Description            Date        ASFG
ASFG                  7/11/2013        $1,350.00
ASFG                  7/11/2013        $6,075.00
ASFG                  7/25/2013        $3,345.00
ASFG                  8/28/2013       $12,810.00
ASFG                  8/28/2013       $25,094.00
ASFG                  8/28/2013       $14,695.00
ASFG                  9/18/2013       $11,313.00
ASFG                  9/25/2013        $3,550.00
ASFG                  9/30/2013       $47,173.24
ASFG                  10/4/2013        $9,911.47
ASFG                  10/8/2013       $12,933.46
ASFG                 11/13/2013         $567.00
ASFG                 11/19/2013        $5,714.48
ASFG                 11/21/2013        $6,034.00
ASFG                 11/27/2013        $5,560.00
ASFG                 11/27/2013       $64,983.61
ASFG                  12/3/2013         $427.00
ASFG                  12/4/2013        $3,501.00
ASFG                 12/26/2013        $2,415.00
ASFG                  1/17/2014       $19,552.95
ASFG                  2/10/2014       $14,091.19
ASFG                  2/21/2014       $44,995.73
ASFG                  2/26/2014        $1,390.00
ASFG                  3/21/2014        $9,811.76
ASFG                  3/26/2014        $8,410.00
ASFG                  3/26/2014      $113,668.18
ASFG                   4/9/2014        $8,935.22
ASFG                  4/23/2014        $8,220.00
ASFG                  4/23/2014         $868.00
ASFG                  4/23/2014       $13,521.21
ASFG                  5/28/2014        $4,090.00
ASFG                  5/28/2014       $53,672.48
ASFG                  6/25/2014       $19,990.00
ASFG                   7/2/2014       $96,173.14
ASFG                  7/16/2014       $57,085.99
ASFG                  7/23/2014        $2,575.00
ASFG                   8/4/2014       $62,757.23
ASFG                  8/27/2014        $5,855.00
ASFG                  8/27/2014       $38,809.81
ASFG                  9/19/2014      $118,595.75
ASFG                  9/24/2014       $10,435.00
ASFG                  9/25/2014      $125,855.12
ASFG                 10/14/2014        $1,077.00
ASFG                 10/22/2014        $8,030.00
              ASFG 544 TRANSFERS
Description            Date        ASFG
ASFG                 11/13/2014      $105,010.72
ASFG                 11/26/2014        $5,679.00
ASFG                 12/14/2014      $259,687.99
ASFG                 12/24/2014        $7,621.97
ASFG                  1/26/2015      $235,601.72
ASFG                  1/28/2015        $5,906.13
ASFG                  1/28/2015        $9,895.00
ASFG                  2/25/2015        $3,360.00
ASFG                   3/4/2015      $159,864.00
ASFG                   3/4/2015       $15,419.98
ASFG                  3/11/2015       $12,236.03
ASFG                  3/11/2015        $3,568.54
ASFG                  3/25/2015        $5,305.00
ASFG                  3/25/2015      $201,516.97
ASFG                  4/22/2015        $4,615.00
ASFG                  4/23/2015       $11,131.53
ASFG                  5/12/2015      $200,000.00
ASFG                  5/15/2015       $12,809.09
ASFG                  5/15/2015        $4,262.16
ASFG                  5/27/2015        $5,035.00
ASFG                   7/8/2015        $4,252.55
ASFG                  7/16/2015      $310,478.52
ASFG                  7/22/2015      $225,596.87
ASFG                  8/24/2015       $53,243.69
ASFG                  9/23/2015      $173,132.50
ASFG                 10/20/2015      $100,105.99
ASFG                 11/25/2015      $325,590.43
ASFG                 12/29/2015      $126,347.30
ASFG                  1/29/2016      $100,282.91
ASFG                  2/29/2016       $40,417.56
ASFG                  3/11/2016       $70,065.22
ASFG                  3/29/2016        $8,308.51
ASFG                   4/4/2016       $88,211.09
ASFG                  4/27/2016       $41,561.17
ASFG                  4/29/2016       $99,244.85
ASFG                  5/17/2016         $500.00
ASFG                   6/6/2016       $84,143.36
ASFG                   7/1/2016      $131,647.31
ASFG                  7/28/2016       $83,144.30
ASFG                   8/1/2016       $16,075.26
ASFG                   8/1/2016      $140,000.00
ASFG                   8/2/2016        $8,856.27
ASFG                   8/4/2016        $6,650.00
ASFG                  8/11/2016       $10,281.98
              ASFG 544 TRANSFERS
Description            Date        ASFG
ASFG                  8/24/2016      $142,852.70
ASFG                  8/31/2016       $78,468.36
ASFG                  8/31/2016        $7,271.28
ASFG                  9/15/2016       $11,369.00
ASFG                  9/16/2016          $151.00
ASFG                  9/16/2016        $1,025.00
ASFG                  9/16/2016      $177,708.63
ASFG                  9/19/2016        $1,000.00
ASFG                  9/30/2016      $147,606.90
Total                              $5,170,034.36
EXHIBIT H
              ASFG 548 TRANSFERS
Description             Date       ASFG
ASFG                 11/13/2014      $105,010.72
ASFG                 11/26/2014        $5,679.00
ASFG                 12/14/2014      $259,687.99
ASFG                 12/24/2014        $7,621.97
ASFG                   1/26/2015     $235,601.72
ASFG                   1/28/2015       $5,906.13
ASFG                   1/28/2015       $9,895.00
ASFG                   2/25/2015       $3,360.00
ASFG                    3/4/2015     $159,864.00
ASFG                    3/4/2015      $15,419.98
ASFG                   3/11/2015      $12,236.03
ASFG                   3/11/2015       $3,568.54
ASFG                   3/25/2015       $5,305.00
ASFG                   3/25/2015     $201,516.97
ASFG                   4/22/2015       $4,615.00
ASFG                   4/23/2015      $11,131.53
ASFG                   5/12/2015     $200,000.00
ASFG                   5/15/2015      $12,809.09
ASFG                   5/15/2015       $4,262.16
ASFG                   5/27/2015       $5,035.00
ASFG                    7/8/2015       $4,252.55
ASFG                   7/16/2015     $310,478.52
ASFG                   7/22/2015     $225,596.87
ASFG                   8/24/2015      $53,243.69
ASFG                   9/23/2015     $173,132.50
ASFG                 10/20/2015      $100,105.99
ASFG                 11/25/2015      $325,590.43
ASFG                 12/29/2015      $126,347.30
ASFG                   1/29/2016     $100,282.91
ASFG                   2/29/2016      $40,417.56
ASFG                   3/11/2016      $70,065.22
ASFG                   3/29/2016       $8,308.51
ASFG                    4/4/2016      $88,211.09
ASFG                   4/27/2016      $41,561.17
ASFG                   4/29/2016      $99,244.85
ASFG                   5/17/2016        $500.00
ASFG                    6/6/2016      $84,143.36
ASFG                    7/1/2016     $131,647.31
ASFG                   7/28/2016      $83,144.30
ASFG                    8/1/2016      $16,075.26
ASFG                    8/1/2016     $140,000.00
ASFG                    8/2/2016       $8,856.27
ASFG                    8/4/2016       $6,650.00
ASFG                   8/11/2016      $10,281.98
              ASFG 548 TRANSFERS
Description             Date       ASFG
ASFG                   8/24/2016     $142,852.70
ASFG                   8/31/2016      $78,468.36
ASFG                   8/31/2016       $7,271.28
ASFG                   9/15/2016      $11,369.00
ASFG                   9/16/2016         $151.00
ASFG                   9/16/2016       $1,025.00
ASFG                   9/16/2016     $177,708.63
ASFG                   9/19/2016       $1,000.00
ASFG                   9/30/2016     $147,606.90
Total                              $4,084,116.34
EXHIBIT I
              ASFG PREFERENTIAL TRANSFERS
Description                Date             ASFG
ASFG                       8/2/2016             $8,856.27
ASFG                       8/4/2016             $6,650.00
ASFG                      8/11/2016            $10,281.98
ASFG                      8/24/2016           $142,852.70
ASFG                      8/31/2016            $78,468.36
ASFG                      8/31/2016             $7,271.28
ASFG                      9/15/2016            $11,369.00
ASFG                      9/16/2016               $151.00
ASFG                      9/16/2016             $1,025.00
ASFG                      9/16/2016           $177,708.63
ASFG                      9/19/2016             $1,000.00
ASFG                      9/30/2016           $147,606.90
Total                                         $593,241.12
